Citation Nr: 1647272	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for left shoulder disability. 

2. Entitlement to service connection for right knee disability.
 
3. Entitlement to service connection for right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from July 1972 to September 1975 and from March 1978 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for left shoulder, right knee, and right ankle disabilities. 

The Board previously remanded this matter to the Agency of Original Jurisdiction (AOJ) in April 2016, March 2015, and March 2013.  

Unfortunately, further development is necessary to resolve the issue of entitlement for service connection for right knee disability.  Thus, entitlement for service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.


FINDINGS OF FACT

1. The Veteran injured his left shoulder during his military service. 

2. The Veteran's right ankle disability is not etiologically related to his injury in service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a December 2007 VCAA letter.  This letter was sent to the Veteran before the initial adjudication of his claim in April 2008.  It identified evidence the VA would collect and delineated information or evidence the Veteran is required to provide.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  Particularly, the Veteran's medical records from Syracuse VA medical center, his military service treatment records, and private post-service medical records were all made part of the record.  In addition, the Veteran was given an examination in February 2013, and the examiner's report is of record.   A supplemental VA opinion for the left shoulder was obtained in May 2015.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  As discussed below, the evidence of record weighs against these two claims for service connection.  The Board finds that there was substantial compliance with the prior Board remands and that the VA opinions of record are adequate in light of the evidence of record.

Therefore, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claims.  

II. Service Connection 

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  The Veteran claimed entailment for service connection for left shoulder, right ankle, and right knee disabilities. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

A. Left Shoulder 

As noted above, the first element of a service connection claim is establishing that the claimant has a current disability.  In general, pain is considered as a symptom rather than a disability for the purposes of VA compensation.  Absent a diagnosis of a disability, pain is insufficient to establish current disability that warrants service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   However, pain is grounds for further development of a claim in order to substantiate the current disability element of a service connection.  

In this case, the Veteran initially filed service connection claim for pain in his left shoulder.  While the Veteran's claimed left shoulder pain alone does not constitute disability, further development of his claim resulted in the diagnosis of a left shoulder condition (tear subscapularis and probable rotator cuff tear on MRI) by way of a February 2013 C& P examination note.  Accordingly, for the purposes of service connection, the requirement of a "current" disability has been satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement of current disability is satisfied when the claimant has the disability during the pendency of the claim).  

With respect to the second element, the Veteran contends that he injured his left shoulder in service while picking up heavy cables in the Navy.  The Veteran reports having shoulder pain ever since service.  The Board acknowledges that the Veteran is competent to provide evidence of his own experiences in service.  

The Veteran's service treatment record shows that he sought treatment for various conditions, including a stiff neck, throughout his military service.  But, there is no evidence of record to indicate that he sought treatment for left shoulder pain in service.  Furthermore, a left shoulder condition was not reported during his exit examinations in September 1975 and March 1980.  This strongly suggests that a left shoulder injury was not incurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In light of this review of the evidence, to include no left shoulder disability being complained of or found upon separation from service, the Board finds that a left shoulder disability was not incurred during service.

In addition, the Veteran has consistently denied trauma or injury when recounting his medical history in his post service treatment records, but stated that his shoulder pain was a result of heavy lifting in the military.  See e.g. September 2008 VA Treatment Record.  In August 1981, post military service, the Veteran was treated for shoulder injury.  At that time, the Veteran reported injuring his shoulder while throwing a ball and he denied past shoulder injury.   These inconsistencies further weigh against the credibility of the Veteran's assertion that he injured his left shoulder while lifting heavy cables in service.  

Considering the above, the Board finds that the overall weight of the evidence of record is against a finding that the Veteran injured his left shoulder in service.  Therefore, the second element of service connection claim has not been met. 

Notwithstanding the lack of shoulder injury in service, the Board has considered whether the stiff neck the Veteran complained about in September 1975 could be etiologically related to his current shoulder disability.  The Veteran's service treatment record reflects that he received treatment for stiff neck-spasm across trapezius.  However, there is no medical evidence of record to establish direct nexus with his current shoulder disability.  To the contrary, a VA medical examiner's opinion from May 2015 indicates that the trapezius spasm that caused the Veteran's stiff neck was most likely a cervical spine condition and unlikely to have caused the shoulder injury.  For this reason, even if the Board was to find that the second element of service connection is satisfied, there is no evidence to establish the third element.   

Therefore, the preponderance of the evidence is against granting the Veteran's claim for entitlement of service connection for his left shoulder disability.

B.  Right Ankle 

The Veteran contends that his current right ankle disability is a result of or is aggravated by his military service. The Veteran has osteophyte anteriorly, suggesting early degenerative change.  See Disability Benefit Questionnaire from February 2013.  Accordingly, the first element of a service connection claim is satisfied because the Veteran has current disability. 

With respect to the second element of a service connection claim, the Veteran's service treatment records reflect that he was treated for right ankle pain in February 1975 during his military service.  Thus, the in service incident element of a service connection claim is met.   
 
However, there is no medical evidence of a nexus between the Veteran's right ankle disability and the in-service ankle injury.  As previously stated, the Veteran was given an examination for the purpose of obtaining a nexus opinion in February 2013.  The opinion indicates that the examiner has considered the Veteran's lay statement, reviewed the claims file, and provided an explanation for the conclusion reached.  Accordingly, the opinion is adequate and highly probative.  To that end, the examiner noted that the Veteran sprained his ankle in service and X-ray taken at that time did not show problems with his ankle.  Since that time, the Veteran has sprained his ankle again a few years ago and he worked in construction for years post military service, which admittedly bother his ankle.  In light of these findings the examiner attributed the degenerative changes in the Veteran's right ankle to his age and concluded that the Veteran's current ankle condition is not etiologically related to his injury in service.  Therefore, the nexus element of a service connection claim is not established.  

Notwithstanding the negative nexus opinion, the Board has considered whether the nexus element can be alternatively satisfied.  Ordinarily, the nexus element is presumptively met in certain chronic diseases that manifest in service or within a specified period of time following discharge from service under 38 C.F.R. § 3.309(a) (2015).  Here, although the Veteran currently has degenerative changes in his right ankle, which is a chronic condition, it was not diagnosed while he was in the military service.  Nevertheless, in some circumstances, where there is no diagnosis in service or within one year after service, continuity of symptomatology is adequate for the presumption to apply.  38 C.F.R. § 3.303(b) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In this case, however, the Board does not find credible evidence to establish continuity of symptomatology.  Notably, the Veteran contends that his right ankle has been hurting since he sprained it in service.  There were no right ankle issues recorded in the Veteran's exit examination from the military in September 1975 and March 1980.  In fact, there was no other complaint of right ankle pain noted in his service treatment record after his sprain in 1975.  Nor is there evidence in the record to suggest that the Veteran sought treatment for right ankle pain for years after separation.  With respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  In this case, the lack of treatment records for many years after the sprained ankle in 1975 makes the Veteran's lay statement that his pain persisted over the years less credible.  Therefore, the totality of the evidence in the record does not establish continuity of symptomatology.

Considering the above, the Board finds that the nexus element has not been satisfied.  Thus, the preponderance of the evidence is against granting the Veteran's claim for entitlement of service connection for his right ankle disability.


ORDER

Service connection for left shoulder disability is denied. 

Service connection for right ankle disability is denied.  



REMAND

The Board regrets further delay, but additional development is necessary to decide the Veteran's entitlement to service connection for right knee disability claim.  

The Veteran has a current diagnosis of sprains and strains of knee. See February 2013 VA examination at pg. 2.  He contends that his current knee disability is a result of his injury in July 1978. 

A VA examination was conducted in February 2013 and an opinion is of record.   In the opinion, the examiner noted the Veteran's in-service knee injury and the fact that his current X-ray does not show degenerative changes.  The Board finds that this opinion, however, does not fully address the questions before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the February 2013 VA examiner or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's current right knee disability (sprains and strains of knee) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner should explain the relevance of the lack of degenerative changes in the Veteran's X-ray with regards to the etiology of his right knee disability.   

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

2. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


